In an action by a wife for a separation, in which a judgment was rendered in her favor by the Supreme Court, Kings County, on July 22, 1948 after trial, granting her a separation and directing her husband to pay to her alimony of $30 per week for her support and for the support of their then infant daughter (the judgment being thereafter amended to increase such amount to $52.50 per week), the wife appeals: (1) from so much of an order of said court, dated September 12, 1961, as, upon reargument, granted the husband’s motion to the extent of reducing the alimony to $32.50 per week, by reason of the daughter’s marriage and emancipation; and (2) from an order of said court, dated December 14,1961, which denied the wife’s motion for counsel fees and printing expenses incident to her appeal from the first order, such denial being with leave to renew if she be successful on such appeal. Order of September 12, 1961, insofar as appealed from, affirmed, without costs. Order of December 14,1961, affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.